 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL THOMAS HARVEY,                            No. 2:19-cv-01123-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    NEVADA, et al.,
15                       Defendants.
16

17          Plaintiff Daniel Thomas Harvey (“Plaintiff”) is proceeding in this action pro se and in
18   forma pauperis. The matter was referred to a United States Magistrate Judge pursuant to 28
19   U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On February 13, 2020, the magistrate judge filed findings and recommendations which
21   contained notice to the parties that any objections to the findings and recommendations were to be
22   filed within fourteen days. (ECF No. 65.) Plaintiff filed objections to the findings and
23   recommendations (ECF No. 66) and Defendants State of California, State of Nevada, Terry
24   Roeser, Judge Thomas Gregory, Douglas County, Bernadette Smith, and James Halsey filed
25   responses (ECF Nos. 67–70).
26   ///
27   ///
28
                                                       1
 1          This Court reviews de novo those portions of the proposed findings of fact to which

 2   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

 3   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

 4   to any portion of the proposed findings of fact to which no objection has been made, the Court

 5   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 6   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 7   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 8          Having carefully reviewed the entire file under the applicable legal standards, the Court

 9   finds the Findings and Recommendations to be supported by the record and by the magistrate

10   judge’s analysis. In addition, the court will order plaintiff to show cause why the remaining

11   defendants should not be dismissed due to his failure to timely serve the complaint. (See ECF

12   No. 46 (September 18, 2019 order granting Plaintiff 60 days from the date of this order in which

13   to submit service documents for defendants Kevin Walsh, Kay Ellen Armstrong, and Charles

14   Duke).)

15          Accordingly, IT IS HEREBY ORDERED that:

16          1.      The Findings and Recommendations filed February 13, 2020 (ECF No. 65), are

17   adopted in full;

18          2.      Defendant Matthew Ence’s motion to dismiss (ECF No. 6) is granted per

19   plaintiff’s request at the December 4, 2019 hearing;

20          2.          Defendant Lori London’s motion to dismiss (ECF No. 14) is granted per
21   plaintiff’s request at the December 4, 2019 hearing;

22          3.      Defendant Richard Cornell’s motion to dismiss (ECF No. 8) is granted without

23   leave to amend;

24          4.          Defendants Douglas County, Nevada, Bernadette Smith, and James Halsey’s

25   motion to dismiss (ECF No. 10) is granted without leave to amend;

26          5.      Defendants City of South Lake Tahoe, Andrew Eissinger, Jake Herminghaus, and
27   Shannon Laney’s motion to dismiss (ECF No. 13) is granted without leave to amend;

28          6.      Defendants Thomas Gregory and Terri Roeser’s motion to dismiss (ECF Nos. 18,
                                                  2
 1   40) is granted without leave to amend;

 2          7.      Defendant State of California’s motion to dismiss (ECF No. 25) is granted without

 3   leave to amend; and

 4          8. Plaintiff is ordered to show cause no later than ten days from the date of this order why

 5   the remaining defendants should not be dismissed due to his failure to timely serve the complaint.

 6          IT IS SO ORDERED.

 7   Dated: March 23, 2020

 8

 9

10
                                         Troy L. Nunley
11                                       United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
